CULLEN, Commissioner.
This is an attempted appeal by Daisy Tamer from a judgment imposing a $100 fine and a 60-day jail sentence upon a conviction of violating the local option law.
There is no motion for an appeal as is required in misdemeanor cases by Section 348 of the Criminal Code of Practice. Accordingly the appeal must be dismissed. Pickett v. Commonwealth, 293 Ky. 842, 170 S.W.2d 876; Wells v. Commonwealth, 288 Ky. 429, 156 S.W.2d 497; Curry v. Commonwealth, 286 Ky. 742, 151 S.W.2d 762; Adams v. Commonwealth, 285 Ky. 803, 149 S.W.2d 727.
The appeal is dismissed.